Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 1 of 10



                            United States District Court
                                      for the
                            Southern District of Florida

   Blue Water Innovations, LLC,          )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 18-60671-Civ-Scola
                                         )
   Jamie Fettig and Vevazz, LLC,         )
   Defendants.                           )

                    Order on Defendants’ Motion to Dismiss
         Plaintiff Blue Water Innovations, LLC (“Blue Water”) brings this lawsuit
  against Defendants Jamie Fettig and Vevazz, LLC (“Vevazz”) alleging patent
  infringement of three U.S. Patents, trademark infringement, unfair and deceptive
  trade practices, and false advertising. This matter is before the Court on the
  Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF No. 15). For the
  reasons set forth in this Order, the Court grants Defendants’ motion to dismiss.

        1. Background
          Blue Water is in the business of “manufacturing a high quality system and
  method for reducing lipid content of adipocytes in a body, and a fat reducing
  device and method utilizing optical emitters, and sells and distributes these
  devices[.]” (Compl. at ¶ 12, ECF No. 1.) Blue Water owns the rights to three
  patents related to its devices: U.S. Patent No. 9,044,595 (the “595 Patent”), U.S.
  Patent No. 9498641 (the “641 Patent”), and U.S. Patent No. 9,808,314 (the “314
  Patent”). (Id. at ¶¶ 18-24.) Blue Water is also the owner of U.S. Trademark
  5,044,082 for Ultraslim®, for use on fat reduction and skin rejuvenation devices.
  (Id. at ¶ 29.)
          Blue Water alleges that Jamie Fettig and his company, Vevazz, stole Blue
  Water’s patented technology and are using it to sell “knockoff” fat reducing
  devices. (Id. at ¶ 1.) The Defendants are also improperly using Blue Water’s
  Ultraslim trademark on their website “in a manner that falsely associates the
  Fettig and Vevazz device with those of Blue Water.” (Id. at ¶ 37.) Mr. Fettig and
  Vevazz have sold over 300 of their systems for approximately $25,000 each. (Id.
  at ¶ 17.) Blue Water alleges that Mr. Fettig has “orchestrated all of the acts
  complained of.” (Id. at ¶ 40.)
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 2 of 10



     2. Legal Standard

         Federal Rule of Civil Procedure 8(a) requires “a short and plain statement
  of the claims” that “will give the defendant fair notice of what the plaintiff's claim
  is and the ground upon which it rests.” Fed. R. Civ. P. 8(a). The Supreme Court
  has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss
  does not need detailed factual allegations, a plaintiff’s obligation to provide the
  ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions,
  and a formulaic recitation of the elements of a cause of action will not do. Factual
  allegations must be enough to raise a right to relief above the speculative level.”
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
  omitted).
         “To survive a motion to dismiss, a complaint must contain sufficient
  factual matter, accepted as true, to state a claim to relief that is plausible on its
  face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations and citations
  omitted). “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is liable
  for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible
  claim for relief survives a motion to dismiss.” Id. at 679. When considering a
  motion to dismiss, the Court must accept all of the plaintiff’s allegations as true
  in determining whether a plaintiff has stated a claim for which relief could be
  granted. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). “[W]here a plaintiff
  refers to certain documents in the complaint and those documents are central
  to the plaintiff’s claim, then the Court may consider the documents part of the
  pleadings for purposes of Rule 12(b)(6) dismissal . . .” Brooks v. Blue Cross Blue
  Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

     3. Analysis
     A. Counts I-III: Patent Infringement
      The Defendants’ motion argues that Blue Water fails to state a claim for
  patent infringement under Counts I, II, and III because Blue Water “has not
  identified a single claim from any of the Asserted Patents as being infringed.”
  (Motion to Dismiss at 7, ECF No. 15.) The Defendants’ motion further asserts
  that the complaint relies on “vague and generic” allegations that Defendants sell
  fat reducing devices that are “virtually identical” to Blue Water’s device. (Id.) In
  response, Blue Water makes no effort to refute the Defendants’ arguments and
  simply copies and pastes excerpts of the complaint into its response. (Plaintiff’s
  Response at 4-5, ECF No. 18.) After careful analysis, the Court agrees with the
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 3 of 10



  Defendants and finds Blue Water has failed to state a claim for patent
  infringement.
          In order to state a claim for patent infringement, “the allegedly infringing
  product must practice all elements of a patent claim.” Raptor, LLC v. Odebrecht
  Constr., No. 17-21509, 2017 WL 3503399, at *3 (S.D. Fla. June 22, 2017)
  (Altonaga, J.). Furthermore, “[a]n allegation of direct patent infringement is
  insufficient under Twombly and Iqbal if it simply recites some of the elements of
  a representative claim and then describes generally how an accused product
  operates, without specifically tying the operation to any asserted claim or
  addressing all of the claim requirements.” Id.
          The Plaintiff’s complaint fails to name a single claim in the Blue Water
  patents, let alone describe how the Defendants’ product infringes on any of the
  elements of these claims. From the Court’s review of the patents attached to the
  complaint, it appears that Patent 641 includes nine (9) claims, Patent 595
  includes twenty-one (21) claims, and Patent 314 includes six (6) claims (ECF No.
  1-1). Blue Water fails to discuss any of these claims. Instead, Blue Water simply
  states that Defendants “sold and offered for sale fat reducing devices that are
  virtually identical to the design claimed in the [patents].” (ECF No. 1 at ¶¶ 44,
  50, 56.) As currently pleaded, the Complaint “does not give Defendants fair
  notice—or any notice at all—as to the patent infringement claims[.]” Thermolife
  Int’l, LLC v. Vitamin Shoppe, Inc., No. 16-60693, 2016 WL 6678525, at *2 (S.D.
  Fla. June 8, 2016) (Ungaro, J.) (dismissing patent infringement claim).
  Accordingly, Counts I-III are dismissed without prejudice for failure to state a
  claim.

     B. Count IV – Injunctive Relief
         Count IV of the complaint is a count for injunctive relief. Blue Water asks
  the Court to enjoin the Defendants’ patent and trademark infringement. (ECF
  No. 1 at ¶ 65.) The Defendants motion argues that a claim for injunctive relief is
  not a cause of action (ECF No. 15 at 4.) The Court agrees with Defendants and
  therefore dismisses Count IV.
         “Any motion or suit for either a preliminary or permanent injunction must
  be based upon a cause of action.... There is no such thing as a suit for a
  traditional injunction in the abstract. For a traditional injunction to be even
  theoretically available, a plaintiff must be able to articulate a basis for relief that
  would withstand scrutiny under Fed. R. Civ. P. 12(b)(6) (failure to state a claim).”
  Alabama v. United States Army Corps of Engineers, 424 F.3d 1117, 1127 (11th
  Cir. 2005) (citing Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1097 (11th
  Cir. 2004) ); Fastway Moving & Storage, Inc. v. Ugarte, No. 13-60832, 2013 WL
  3927687, at *2 (S.D. Fla. Jul7 29, 2013) (Moreno, J.) (same). “An injunction is a
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 4 of 10



  ‘remedy potentially available only after a plaintiff can make a showing that some
  independent legal right is being infringed—if the plaintiff’s rights have not been
  violated, he is not entitled to any relief, injunctive or otherwise.’” Alabama, 424
  F.3d at 1127 (quoting Klay, 376 F.3d at 1098).
         Count IV is insufficiently pled as there are no “independent legal rights”
  that serve as a basis for the injunctive relief sought. To the extent that Plaintiff
  seeks injunctive relief for “Defendants’ acts of patent and trademark
  infringement,” the Complaint seeks injunctive relief in the individual counts (see,
  e.g., ECF No. 1 at ¶¶ 48, 54, 60) and in the Complaint’s prayer for relief. (Id. at
  16). Thus, Count IV is dismissed with prejudice.

     C. Count V – Initial Interest Confusion
         Plaintiff claims that Defendants are using the Plaintiff’s trademark,
  “Ultraslim,” on their website. This creates a likelihood that when an internet user
  searches “Ultraslim” he will get a “hit” for the Defendants’ product. (ECF No. 1
  at ¶ 71.) Therefore, internet users searching for the Plaintiff’s product are
  directed by the search engine to the Defendants’ similar product. Id. This
  allegedly creates initial interest confusion.
         Defendants argue that Count V of the Complaint must be dismissed
  because the Eleventh Circuit does not recognize initial interest confusion as the
  basis for an actionable claim for trademark infringement under the Lanham Act.
  15 U.S.C. § 1051, et seq. (ECF No. 15 at 5.) Moreover, Plaintiff’s allegations show
  that the public is not actually confused. (Id. at 6). In response, Plaintiff argues
  that “the issue of initial interest confusion is still open in the Eleventh Circuit.”
  (ECF No. 18 at 6.) After review, the Court agrees with the Defendants.
         A trademark infringement claim requires a showing that the plaintiff “(1)
  has acquired enforceable trademark rights in the mark; and (2) that the
  defendant adopted a mark confusingly similar to the plaintiff’s mark such that
  there is a likelihood of confusion as to the origin of the goods.” Brian Pharma.,
  LLC v. Woodbolt Distib., LLC, No. 12-60141, 2012 WL 12838277, at *2 (S.D. Fla.
  May 1, 2012) (Scola, J.). Some courts hold that “initial interest confusion” is
  sufficient to establish confusion under the second prong. USA Nutraceuticals
  Group, Inc. v. BPI Sports, LLC, 165 F. Supp. 3d 1256, 1265 (S.D. Fla. 2016)
  (Bloom, J.). Initial interest confusion occurs “when a customer is lured to a
  product by the similarity of the mark, even if the customer realizes the true
  source of the goods before the sale is consummated.” Id.
         “The Eleventh Circuit has not expressly decided whether initial interest
  confusion occurring and concluding before the point of purchase can establish
  actual confusion for the purposes of the likelihood of confusion analysis” in a
  trademark infringement case. Brian Pharma., 2012 WL 12838277, at *6.
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 5 of 10



  “However, the Court suggested that—at least where the confusion is remedied
  prior to sale—such confusion is not sufficient to satisfy the likelihood-of-
  confusion analysis.” Id. (citing N. Am. Medical Corp. v. Axiom Worldwide Inc., 522
  F.3d 1211, 1222 (11the Cir. 2012)).
         Here, Plaintiff’s complaint includes allegations that “several clients have
  complained that the Vevazz device and system is substantially less expensive,
  and sells for approximately 10% less of the Blue Water device and system, as the
  Vevazz product is a cheaply made ‘knock-off.’” (ECF No. 1 ¶16.) According to
  Blue Water’s own allegations, customers are able to identify the difference
  between the two products, so there is no evidence of confusion. This allegation
  is fatal to Blue Water’s position. See Id. (finding initial interest confusion
  unpersuasive where there was no evidence that customers purchased infringing
  product “in their confusion.”). Accordingly, Defendants’ motion to dismiss Count
  V is granted.

      D. Count    VI-VIII-A1: Federal  Unfair Competition; Trademark
         Infringement/False Designation of Origin; and Common Law
         Trademark Infringement
        The Defendants argue that Counts VI, VII, and VIII-A fail to give
  Defendants fair notice of Blue Water’s claims because they recite generic
  allegations and fail to clearly state the legal basis for each claim. (ECF No. at 6-
  10.) Again, Blue Water makes no effort to clarify or defend its allegations.
  Instead, it copies and pastes excerpts from its complaint and states that these
  claims are indeed properly alleged. (ECF No. 1 at 8-9.) Moreover, Blue Water does
  not even address Count VIII-A in its response. After careful analysis, the Court
  agrees with the Defendants and finds Blue Water has failed to state a claim in
  Counts VII, VII, and VIII-A.
        Under Fed. R. Civ. P. 8, “a complaint meets the applicable ‘notice’ pleading
  standard if it notifies the adverse party of the claim and the proposed relief to a
  degree sufficient to enable the adverse party to formulate a response.”
  Techworks, Inc. v. H.M. Seiden Consulting, Inc., Case No. 06-60572, 2006 WL
  8432537, at *1 (S.D. Fla. Sept. 11, 2006) (Altonaga, J.). Furthermore, “litigants
  must separate distinct claims into separate counts so that the opposing party
  and the Court can properly analyze each of them.” Id. Under Rule 10, “a proper
  complaint will present each claim for relief in a separate count and with such


  1 Plaintiff’s Complaint includes two claims labeled Count VIII. Defendants’
  Motion to Dismiss re-labels them Count VIII-A and Count VIII-B to differentiate
  between the two. The Court will use the same naming convention as the
  Defendants’ motion.
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 6 of 10



  clarity and precision that the defendant will be able to discern what the plaintiff
  is claiming.” Id. at *2. This is important because “unless cases are pled clearly
  and precisely, issues are not joined, discovery is not controlled, the trial court’s
  docket becomes unmanageable, the litigants suffer, and society loses confidence
  in the court’s ability to administer justice.” Id.
          Here, Counts VI-VIII-A do not comply with the pleading requirements
  under the Federal Rules. Count VI of Plaintiff’s Complaint is titled “Federal Unfair
  Competition” and states that “[p]ursuant to 15 U.C.S. § 1125(a) Defendants’ acts
  constitute unfair competition and false designation of origin.” (ECF No. 1 at ¶
  75) (emphasis added). Section 1125(a) refers to Section 43(a) of the Lanham Act,
  which creates a cause of action for false designation of origin. Tana v.
  Dantanna’s, 611 F.3d 767, 773 n.5 (11th Cir. 2010). This is different than a
  claim for unfair competition under 15 U.S.C. § 1114.
          Count VII is titled “Trademark Infringement/False Designation of Origin
  under 15 U.S.C. § 1125(a).” (ECF No. 1 at 13). Paragraph 80 of Count VII states
  that this is an action under 15 U.S.C. §§ 1114, 1115, 1117, and 1125. Section
  1114 refers to Section 32(a) of the Lanham Act and creates a cause of action for
  infringement of a registered trademark or unfair competition. Tana, 611 F.3d at
  774 n.5. Plaintiff also cites Sections 1115 and 1117, which refer to the defenses
  and remedies available under the Lanham Act.
          Count VIII-A is titled “Common Law Trademark Infringement” and
  purports to state a cause of action under 15 U.S.C. § 1125(a) and Fla. Stat. §
  495.151. (ECF No. 1 at ¶¶ 85-86). Section 1125 creates a cause of action for false
  designation of origin under federal law and Section 495 of the Florida Statutes
  creates a cause of action for trademark infringement under state law.
          In sum, all three counts are defective. Count VI references a cause of action
  for unfair competition and false designation of origin; Count VII references
  trademark infringement and false designation of origin, as well as other sections
  of the Lanham Act; and Count VIII-A cites state law and federal law. See
  Techworks, Inc., 2006 WL 8432537, at *2 (“commingling various theories of
  liability within individual counts, renders Plaintiff’s Complaint an inappropriate
  basis upon which to evaluate its allegations.”) (citations and quotations omitted).
  Accordingly, the Court dismisses Counts VI-VIII-A without prejudice for failure
  to meet the pleading requirements under the Federal Rules.

     E. Count VIII-B – Florida Deceptive and Unfair Trade Practices Act
        Plaintiff makes a claim under Florida’s Deceptive and Unfair Trade
  Practices Act (“FDUTPA”), Fla. Stat. § 501.201, et seq. Plaintiff’s complaint states
  that the Defendants’ actions “described herein are calculated to deceive and
  actually do deceive the public into mistakenly believing that Defendants are
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 7 of 10



  affiliated, connected or associated with Plaintiff’s goods and services[.]” (ECF No.
  1 ¶ 89.) Defendants’ actions have resulted in “substantial damages to Blue Water
  and lost sales.” (Id. ¶ 16). In their motion, Defendants argue that the Plaintiff
  fails to allege the elements of FDUTPA and Blue Water’s claim of “lost sales” are
  not actual damages. (ECF No. 15 at 12-13.) After review, the Court agrees with
  Defendants.
          The elements of a cause of action under FDUTPA are “(1) a deceptive act
  or unfair trade practice; (2) causation; and (3) actual damages.” Dolphin LLC v.
  WCI Cmtys., Inc., 715 F.3d 1243, 1250 (11th Cir. 2013) (affirming summary
  judgment for Defendant where FDUTPA plaintiff “made no allegation and
  presented no evidence” of an element of the claim). With respect to the third
  element, “[p]roof of actual damages is necessary to sustain a FDUTPA claim.”
  Casa Dimitri Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp. 1340, 1352
  (S.D. Fla. 2017) (Moore, C.J.) (quoting Dorestin v. Hollywood Imps., Inc., 45 So.
  3d 819, 824 (Fla. 4th DCA 2010)). “FDUTPA ‘actual damages’ do not include
  consequential damages.” Diversified Mgmt. Sols., Inc. v. Control Sys. Research,
  Inc., No. 15-cv-81062, 2016 WL 4256916, at *5 (S.D. Fla. May 16, 2016)
  (Middlebrooks, J.) (quoting Kia Motors Am. Corp. v. Butler, 985 So. 2d 1133, 1140
  (Fla. 3d DCA 2008)).
          “Lost profits are a ‘quintessential example’ of consequential damages” and
  are not recoverable under FDUTPA. Id. at **5-6 (dismissing FDUTPA claim and
  holding that “lost profits are consequential damages, and, thus, not recoverable
  under FDUTPA.”) (citing Nyquist v. Randall, 819 F.2d 1014, 1017 (11th Cir.
  1987)); see also Five for Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d 1321, 1331
  (S.D. Fla. 2012) (Seitz, J.) (“It remains well-settled in Florida that consequential
  damages in the form of lost profits are not recoverable under FDUTPA.”).
          Blue Water seeks recovery of “lost sales”—a theory of consequential
  damages. Casa Dimitri, 270 F. Supp. 3d at 1352 (“[H]arm in the manner of
  competitive harm, diverted or lost sales, and harm to the goodwill or reputation
  are consequential damages.”) (quotations and citations omitted). Because Blue
  Water is not pursuing “actual damages,” its FDUTPA claim should be dismissed.
  Diversified Mgmt. 2016 WL 4256916, at *5; Casa Dimitri, 270 F. Supp. at 1352.
  Accordingly, the Court dismisses Count VIII-B.

     F. Count IX – False Advertising
        Plaintiff claims that Defendants have “placed false advertisements, have
  represented to the public false and misleading facts and statements” and that
  these representations are “fraudulent.” (ECF No. 1 at ¶¶ 92, 96.) Defendants
  argue that Count IX should be dismissed because Blue Water failed to state
  whether its claim is based on federal or state law and its claims fail to meet the
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 8 of 10



  heightened pleading requirements of Fed. R. Civ. P. 9(b). After review, the Court
  agrees with Defendants.
         Under Fed. R. Civ. P. 8, “litigants must separate distinct claims into
  separate counts so that the opposing party and the Court can properly analyze
  each claim.” Techworks, 2006 WL 8432537 at *1. Courts frown upon “comingling
  various theories of liability within individual counts” because this “renders
  Plaintiff’s Complaint an inappropriate basis upon which to assess its
  allegations.” Id. at *2 (citations and quotations omitted).
         Count IX of Blue Water’s complaint fails to specify whether it is a claim
  under Florida’s false advertising law, Fla. Stat. § 817.41, or under Section 43(a)
  of the Lanham Act. Therefore, the Court is unable to analyze the claims, not least
  because a claim for false advertising is subject to Rule 9(b)’s heightened pleading
  standard, while a claim under the Lanham Act is not. USA Nutraceuticals Group,
  Inc. v. BPI Sports, LLC, No. 15-80352, 2016 WL 4254257, at *2 (S.D. Fla. Feb.
  16, 2016) (Bloom, J.). Accordingly, the Court dismisses Count IX without
  prejudice.

     G. Claims Against Mr. Fettig In His Individual Capacity
         Defendants move to dismiss all claims against Jamie Fettig individually
  because Blue Water fails to allege facts sufficient to pierce the corporate veil and
  hold Mr. Fettig personally liable (ECF No. 15 at 18). Blue Water alleges that Mr.
  Fettig, the owner of Vevazz, “orchestrated all of the acts complained of and has
  participated in acts of infringement with full knowledge of Blue Water’s patent
  rights.” (ECF No. 1 at ¶ 40.) Although the Court’s previous analysis applies to all
  claims against Mr. Fettig, the Court will address Defendants’ argument regarding
  a corporate officer’s individual liability.
         Counts I-III for patent infringement are presumably brought pursuant to
  35 U.S.C. § 271(a). “When a plaintiff seeks to impose personal liability for patent
  infringement on an officer of a corporation, a district court must start from the
  general rule that the corporate entity should be recognized and upheld, unless
  specific, unusual circumstances call for an exception.” Exigent Tech., Inc. v.
  Radiant Telecom, Inc., No. 04-22140, 2005 WL 8154987, at *2 (S.D. Fla. Dec. 5,
  2005) (Seitz, J.). Under specific circumstances, “a court may disregard the
  corporate entity if it determines that piercing the veil will prevent fraud, illegality,
  injustice, a contravention of public policy, or prevent the corporation from
  shielding someone from criminal liability.” Id. There are no allegations in the
  Plaintiff’s complaint that any of these “special circumstances” exist. Therefore,
  in addition to the reasons set forth above, Counts I-III are dismissed as to Mr.
  Fettig in his individual capacity.
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 9 of 10



          “Under Florida law, a plaintiff attempting to hold a corporate director
  personally liable must allege actual wrongdoing in the form of fraud, self-dealing
  or unjust enrichment to establish individual liability.” Techworks, 2006 WL
  8432537, at *4. Other than alleging that Mr. Fettig “orchestrated the acts
  complained of,” the Complaint makes no specific allegations of self-dealing,
  fraud, or unjust enrichment to establish Mr. Fettig’s individual liability.
  Therefore, in addition to the reasons set forth above, Counts VIII-A and VIII-B,
  the Florida law claims, are dismissed as to Mr. Fettig in his individual capacity
  for failure to allege facts sufficient to pierce the corporate veil.
            Under the Lanham Act, corporate officers are liable for trademark
  infringement “without regard to piercing of the corporate veil.” Wholesale Stone,
  LLC v. Stone-Mart Marble & Travertine Group LLC, 2014 WIL 11906611 (S.D. Fla.
  March 10, 2016) (Altonaga, J.). In order to establish individual liability for
  trademark infringement, the complaint must alleged that the corporate officer
  “directs, controls, ratifies, participates in, or is the moving force behind the
  infringing activity[.]” Id. Here, there are no facts to support the Plaintiff’s
  threadbare allegations that Mr. Fettig “orchestrated all of the acts complained
  of.” Cf. Wholesale Stone, 2014 WL 11906611 at *3 (holding that the allegations
  against the individual were “not conclusory and threadbare” where complaint
  included specific facts regarding the individual officer’s involvement in the
  infringing acts). Accordingly, the remaining counts under the Lanham Act are
  dismissed as to Mr. Fettig.

     4. Conclusion
        Based on the foregoing, the Court grants Defendants’ motion to dismiss
  Blue Water’s complaint for failure to state a claim (ECF No. 15). All claims are
  dismissed without prejudice, except for Count IV, which is dismissed with
  prejudice. Plaintiff’s request “alternatively” seeking leave to amend the complaint
  is denied as improper. See Newton v. Duke Energy Florida, LLC, 895 F.3d 1270,
  1277 (11th Cir. 2018) (“[W]here a request for leave to file an amended complaint
  simply is imbedded within an opposition memorandum, the issue has not been
  raised properly.”); Avena v. Imperial Salon & Spa, Inc., No. 17-14179, 2018 WL
  3239707, at *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party
  can await a ruling on a motion to dismiss before filing a motion for leave to
  amend.”). The Court thus dismisses the complaint without leave to amend.
      The Clerk is directed to close this case.
Case 0:18-cv-60671-RNS Document 27 Entered on FLSD Docket 03/08/2019 Page 10 of 10



         Done and ordered, at Miami, Florida, on March 8, 2019.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
